Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), effective August 25, 2011, is entered
into by and between Augme Technologies, Inc. (“the Company”), a Delaware
corporation, (the ‘Employer” or the “Company”), and Eric Harber (the
“Employee”).

 

WITNESSETH:

 

WHEREAS, Employer is engaged in the interactive media technology business and
related businesses, including but not limited to Internet and mobile
communications advertising services, hardware and software development and
sales, and information technology (the “Technologies”); and conducts research,
experimentation, development, and exploitation of related technologies and
engages in other businesses; and

 

WHEREAS, Employer desires to employ Employee to serve as Chief Operating Officer
of the Company, and Employee desires to be employed by Employer in such capacity
pursuant to the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:

 

1.                                   EMPLOYMENT: DUTIES AND RESPONSIBILITIES

 

Employer hereby employs Employee as Chief Operating Officer of the Company. 
Subject at all times to the direction of the Chief Executive Officer and the
Board of Directors of the Employer, Employee’s responsibilities shall include
managing the day to day operations of the Company and executing the policies of
the Chief Executive Officer and the Board of Directors, and such other duties as
the Chief Executive Officer and the Board of Directors may prescribe from time
to time. Employee’s job sites shall be in the Kirkland, Washington metropolitan
area.  Employee shall serve, by mutual consent, in such other positions and
offices of the Employer and its affiliates, if selected, without any additional
compensation.

 

Employee shall confer with the Directors and other officers of the Company
regarding ideas and proposals with respect to the overall direction and
operation of the Company.

 

2.                                    FULL TIME EMPLOYMENT

 

Employee hereby accepts employment by Employer, upon the terms and conditions
contained herein, and agrees that during the term of this Agreement the Employee
shall devote substantially all of his business time, attention, and energies to
the business of the Employer. Employee, during the term of this Agreement, will
not perform any services for any other business entity, whether such entity
conducts a business which is competitive with the business of Employer or is
engaged in any other business activity; provided, however, that nothing herein
contained shall be construed as (a) preventing Employee from investing his
personal assets in any business or

 

1

--------------------------------------------------------------------------------


 

businesses which do not compete directly or indirectly with the Employer,
provided such investment or investments do not require any services on his part
in the operation of the affairs of the entity in which such investment is made
and in which his participation is solely that of an investor, (b) preventing
Employee from purchasing securities in any corporation whose securities are
regularly traded, if such purchases shall not result in his owning beneficially,
at any time, more than 5% of the equity securities of any corporation engaged in
a business which is competitive, directly or indirectly, to that of Employer,
(c) preventing Employee from (i) engaging in charitable activities, (ii) serving
on corporate, advisory, civil or charitable boards or committees, or
(iii) delivering lectures, or teaching at educational institutions, so long as
such activities, individually or in aggregate, do not adversely affect the
Employee’s performance of his duties hereunder, which determination shall be
made at the discretion of the Board, or (d) engaging in any other activities, if
he receives the prior written approval of the Board of Directors of the Company
with respect to his engaging in such activities.

 

3.                                   RECORDS

 

In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employer which relate to
Employer and its business and shall make all such reports, written if required,
as Employer may reasonably require.

 

4.                                   TERM

 

Employee’s employment hereunder shall be for three twelve month periods (the
“Initial Term”), to commence on August 25, 2011 and end thirty-six months from
the date of this Agreement.  Thereafter, the Company may elect to extend
employment to Employee for one or more additional twelve-month periods (the
“Subsequent Term”), commencing thirty-six months from the date hereof.  A
twelve-month period shall be deemed a Contract Year.  For all compensation and
benefit purposes, other than those specifically addressed herein, the Employee
shall be deemed to have been continually employed with the Employer from
August 25, 2011.

 

5.                                   SALARY

 

As full compensation (“Base Salary”) for the performance of his duties on behalf
of Employer, Employee shall be compensated as follows:

 

(i)       Base Salary. Employer, (x) during the first-year of the term hereof,
shall pay Employee a base salary at the rate of $245,000 per annum, payable
semi-monthly; (y) during the subsequent second-year of the term, Employer agrees
to pay Employee a base salary at the rate of $269,500 per annum, payable
semi-monthly; and (z) during the subsequent third-year of the term, Employer
agrees to pay Employee a base salary at the rate of $296,450 per annum, payable
semi-monthly.  If this Agreement is renewed for a subsequent term or terms, base
salary shall be increased a) by a minimum of Ten-Percent (10%) (the “Minimum
Increase”) over the base salary in effect on the renewal date; or b) as the
Board of Directors shall determine if in excess of the Minimum Increase.  Future
salary increases will be subject to mutual agreement.

 

2

--------------------------------------------------------------------------------


 

(ii)        Annual Bonus. In addition to the Base Salary, Employee will be
eligible for an annual performance bonus, consistent with the annual performance
bonus afforded to other senior management employees, to be payable upon
achievement of performance goals and objectives to be mutually agreed upon by
the Employee and the Company’s Board of Directors in advance of the relevant
performance period.

 

(iii)      Other Meritorious Adjustments. The Board of Directors may, in its
sole and absolute discretion, consider other meritorious adjustments in
compensation, or a bonus, under appropriate circumstances, including the
conception of valuable or unique inventions, processes, discoveries or
improvements capable of profitable exploitation by the Company.

 

6.                                    EQUITY

 

(i)        Incentive Stock Options. Employee shall receive options during the
Term of this Agreement as determined by the Employer’s Board of Directors from
time to time, subject to subsections 6(ii) and (iii) below.

 

(ii)       Initial Stock Option Grant.  Upon execution of this Agreement,
Employee shall be granted an aggregate of 222,500 stock options from the Augme
Technologies Inc. 2010 Incentive Stock Option Plan.  The options shall have an
exercise price of $3.04 per share (which exercise price is not less than the
closing price on the date of Board approval) and a five year term.  The options
shall vest in accordance with the following schedule:

 

a.      44,500 of the stock options shall vest immediately.

 

b.      178,000 of the stock options shall vest in equal monthly increments over
a three-year period (1/36th per month) starting at the date of this Agreement.

 

c.      In the event of (A) a merger, acquisition or sale transaction by the
Company which causes a change of control of the Company (the “Control Change”),
any unvested common stock, options to purchase common stock or similar
securities held beneficially by you shall automatically become fully vested. 
For purposes of this section, Control Change shall mean the occurrence of any of
the following events:  (i) a majority of the outstanding voting stock of the
Company shall have been acquired or beneficially owned by any person or any two
or more persons acting as a partnership, limited partnership, syndicate or other
group, entity or association acting in concert for the purpose of voting,
acquiring, holding, or disposing of voting stock of the Company; or (ii) a
merger or a consolidation of the Company with or into another corporation, other
than (A) a merger or consolidation with a subsidiary of the Company, or (B) a
merger or consolidation in which the holders of voting stock of the Company
immediately prior to the merger as a class hold immediately after the merger at
least a majority of all outstanding voting power of the surviving or resulting
corporation or its parent; or (iii) a statutory exchange of shares of one or
more classes or series of outstanding voting stock of the Company for cash,
securities, or other property, other than an exchange in which the holders of
voting stock of the Company immediately prior to the exchange as a class hold
immediately after the exchange at least a majority of all outstanding voting

 

3

--------------------------------------------------------------------------------


 

power of the entity with which the Company stock is being exchanged; or (iv) the
sale or other disposition of all or substantially all of the assets of the
Company, in one transaction or a series of transactions, other than a sale or
disposition in which the holders of voting stock of the Company immediately
prior to the sale or disposition as a class hold immediately after the exchange
at least a majority of all outstanding voting power of the entity to which the
assets of the Company are being sold; or (B) a transaction relating to a
litigation settlement, exclusive licensing fee arrangement or sale of
intellectual property wherein the Company receives cash proceeds, in which case
the remaining amount of unvested stock options held by you shall be immediately
vested according to the following terms;

 

Net Amount Received by Company

 

Percentage of Remaining Stock Options
to be Vested

 

 

 

Over $10,000,000 to $24,999.99

 

50%

 

 

 

Over $25,000,000

 

100%

 

7.                                    BUSINESS EXPENSES

 

The Employer also shall reimburse the Employee for all reasonable business
expenses incurred by Employee in the performance of his duties hereunder
including, but not limited to, travel on business, attending technical and
business meetings, professional activities, and customer entertainment, such
reimbursement to be made in accordance with regular Company policy and within a
reasonable period following Employee’s presentation of the details of, and proof
of, such expenses.

 

8.                                   FRINGE BENEFITS

 

(i)      During the term of this Agreement, Employer shall provide to Employee,
at its sole expense, health insurance and other fringe benefits on the same
terms and conditions as it shall afford other senior management employees.

 

(ii)     During the term of this Agreement, Employer shall provide paid vacation
to Employee which accrues monthly from the date of execution of this Agreement.
The annual paid vacation earned for each Contract Year is: (i) three (3) weeks
per Contract Year for the first three (3) Contract Years of full-time
employment; (ii) four (4) weeks per Contract Year for more than three (3) and up
to seven (7) Contract Years of full-time employment; and (iii) five (5) weeks
per Contract Year for more than seven (7) Contact Years of full-time employment.

 

9.                                   SUBSIDIARIES

 

For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s affiliates.

 

4

--------------------------------------------------------------------------------


 

10.                           INVENTIONS

 

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any time during Employee’s
employment, developed, manufactured or used by Employer in connection with the
manufacture, process or marketing of any product heretofore or now or hereafter
developed or distributed by Employer, or any services to be performed by
Employer or of any product which shall or could reasonably be manufactured or
developed or marketed in the reasonable expansion of Employer’s business, shall
be and continue to remain Employer’s exclusive property, without any added
compensation or any reimbursement for expenses to Employee, and upon the
conception of any and every such invention, process, discovery or improvement
and without waiting to perfect or complete it, Employee promises and agrees that
Employee will immediately disclose it to Employer and to no one else and
thenceforth will treat it as the property and secret of Employer.

 

Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instruments as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any reimbursement for expenses
(except as provided in Section 7 or otherwise) and without any additional
compensation of any kind to Employee.

 

Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility, intellectual property or
trade secret information of Employer was used and which was developed entirely
on the Employee’s own time, unless (a) the Invention relates (i) directly to the
business of Employer or (ii) to Employer’s actual or demonstrably anticipated
research or development or (b) the Invention results from any work performed by
Employee for Employer.

 

11.                           CONFIDENTIAL INFORMATION and TRADE SECRETS

 

(i)                                   All Confidential Information shall be the
sole property of Employer.  Employee will not, during the period of his
employment and for a period ending two years after termination of his employment
for any reason, disclose to any person or entity or use or otherwise exploit for
Employee’s own benefit or for the benefit of any other person or entity any
Confidential Information which is disclosed to Employee or which becomes known
to Employee in the course of his employment with Employer without the prior
written consent of an officer of Employer except as may be necessary and
appropriate in the ordinary course of performing his duties to Employer during
the period of his employment with Employer. For purposes of this Section 11(i),
“Confidential Information” shall mean any data or information belonging to
Employer, other than Trade Secrets, that is of value to Employer and is not
generally known to competitors of Employer

 

5

--------------------------------------------------------------------------------


 

or to the public, and is maintained confidential by Employer, including but not
limited to non-public information about Employer’s clients, executives, key
contractors and other contractors and information with respect to its products,
designs, services, strategies, pricing, processes, procedures, research,
development, inventions, improvements, purchasing, accounting, engineering and
marketing (including any discussions or negotiations with any third parties). 
Notwithstanding the foregoing, no information will be deemed to be Confidential
Information unless such information is treated by Employer as confidential and
shall not include any data or information of Employer that has been voluntarily
disclosed to the public by Employer (except where such public disclosure has
been made without the authorization of Employer), or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.

 

(ii)      All Trade Secrets shall be the sole property of Employer. Employee
agrees that during his employment with Employer and after its termination,
Employee will keep in confidence and trust and will not use or disclose any
Trade Secret or anything relating to any Trade Secret, or deliver any Trade
Secret, to any person or entity outside Employer without the prior written
consent of the Board of Directors.  For purposes of this Section 11(ii), “Trade
Secrets” shall mean any scientific, technical and non-technical data,
information, formula, pattern, compilation, program, device, method, technique,
drawing, process, financial data, financial plan, product plan or list of actual
or potential customers or vendors and suppliers of Employer or any portion or
part thereof, whether or not copyrightable or patentable, that is of value to
Employer and is not generally known to competitors of Employer or to the public,
and whose confidentiality is maintained, including unpatented and un-copyrighted
information relating to Employer’s products, information concerning proposed new
products or services, market feasibility studies, proposed or existing marketing
techniques or plans and customer consumption data, usage or load data, and any
other information that constitutes a trade secret, as such term as defined under
New York law, in each case to the extent that Employer, as the context requires,
derives economic value, actual or potential, from such information not being
generally known to, and not being readily ascertainable by proper means by,
other persons or entities who can obtain economic value from its disclosure or
use.

 

12.                            NON-SOLICITATION OF EMPLOYEES

 

During the term of Employee’s employment and for one year thereafter, Employee
will not cause or attempt to cause any employee of Employer to cease working for
Employer.  However, this obligation shall not affect any responsibility Employee
may have as an employee of Employer with respect to the bona fide hiring and
firing of Employer’s personnel.

 

13.                            NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE
CUSTOMERS

 

Employee will not, during the period of his employment and for a period ending
one year after the termination of his employment for any reason, directly or
indirectly, solicit the business of any customer for the purpose of, or with the
intention of, selling or providing to such customer any product or service in
competition with any product or service sold or provided by Employer during the
12 months immediately preceding the termination of Employee’s employment with
Employer.

 

6

--------------------------------------------------------------------------------


 

14.                            NON-COMPETITION

 

Employee agrees that during his employment with Employer, Employee will not
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of Employer, and Employee will not assist
any other person or organization in competing with Employer or in preparing to
engage in competition with the business or proposed business of Employer. The
provisions of this paragraph shall apply both during normal working hours and at
all other times including, without limitation, nights, weekends and vacation
time, while Employee is employed with Employer.

 

15.                           TERMINATION

 

Employee’s employment with Employer may be terminated as follows:

 

(a)                                                       Termination Without
Just Cause.

 

(i)      Employer, in its sole discretion, may terminate Employee’s employment
hereunder for any reason without Just Cause (as defined below), at any time, by
giving written notice to Employee of such intent at least 30 days in advance of
the effective date of termination; provided, during all that 30 day notice
period, Employer, in its sole discretion, may modify, reduce or eliminate
Employee’s duties hereunder.

 

(ii)     If Employer terminates Employee’s employment hereunder without Just
Cause Employer shall continue to pay to Employee his then-current base salary,
in accordance with customary payroll practices, plus accrued but unpaid vacation
time, accrued but unpaid benefits (as described in Section 8(i) above) and
reimbursement of all unpaid business expenses (in each case, as of the date of
termination) (collectively the “Continued Benefits”) for a period of the greater
of (a) six months; or (b) the remainder of the Initial Term or Subsequent Term,
whichever the case may be (the “Continuation Period”).  Employee shall be
entitled to continued participation in all medical and disability plans, to the
extent such plans are provided by Employer, on the same terms and conditions as
if his employment had not terminated until the expiration of the Continuation
Period.  Further, Employee shall be entitled to exercise any unvested stock
option rights and stock purchase rights granted to him and outstanding at the
effective date of the termination of this Agreement.

 

(b)                              Termination With Just Cause.

 

(i)      Employer may immediately terminate Employee’s employment hereunder for
Just Cause (as defined below) at any time upon delivery of written notice to
Employee.

 

(ii)     For purposes of this Agreement, the phrase “Just Cause” means:
(A) Employee’s material fraud, gross malfeasance, gross negligence, or willful
misconduct done in bad faith, with respect to Employer’s business affairs;
(B) Employee’s refusal or repeated failure to follow Employer’s established
reasonable and lawful policies; (C) Employee’s material breach of this
Agreement; or (D) Employee’s conviction of a felony or crime involving moral
turpitude.  A termination of Employee for Just Cause based on clause (A), (B) or
(C) of the preceding sentence will take effect 30 days after Employer gives
written notice of its intent to terminate Employee’s

 

7

--------------------------------------------------------------------------------


 

employment and Employer’s description of the alleged cause, unless Employee, in
the good-faith opinion of Employer, during such 30-day period, remedies the
events or circumstances constituting Just Cause.

 

(iii)    If Employee’s employment hereunder is terminated by Employer for Just
Cause, Employer will be required to pay to Employee only that portion of his
Base Salary, accrued but unused vacation pay, and to the extent required under
the terms of any benefit plan or this Agreement, the vested portion of any
benefit under such plan, all as earned through the date of termination,
including, without limitation, the right to exercise any vested stock option
rights and stock purchase rights granted to him and outstanding at the effective
date of the termination of this Agreement.

 

(c)                                                       For Good Reason.

 

(i)      Employee may terminate employment hereunder For Good Reason (as defined
below), at any time, by giving written notice to Employer of such intent at
least 30 days in advance of the effective date of termination.

 

(ii)     For purposes of this Agreement, the phrase “For Good Reason” means
(A) any material reduction in Employee’s duties, responsibility, position or
compensation, without the consent of Employee; (B) relocation of the Employee’s
position from the Kirkland, Washington metropolitan area; (C) Employer’s
material breach of this Agreement; or (D) Employer’s refusal or failure to
establish and follow lawful policies and practices that are material to
Employee’s position or job responsibilities.

 

(iii)    If Employee terminates employment hereunder For Good Reason, Employer
shall continue to pay to Employee the Continued Benefits for the Continuation
Period.  Employee shall be entitled to continued participation in all medical
and disability plans, to the extent such plans are provided by Employer, at the
same benefit level at which he was participating on the date of termination of
the Employee’s employment until the expiration of the Continuation Period. 
Further, Employee shall be entitled to exercise any unvested stock option rights
and stock purchase rights granted to him and outstanding at the effective date
of the termination of this Agreement.

 

(d)                                                      Without Good Reason.

 

(i)      Employee may terminate employment hereunder without Good Reason, at any
time, by giving written notice to Employer of such intent at least 30 days in
advance of the effective date of termination.

 

(ii)     If Employee terminates employment hereunder without Good Reason,
Employer will be required to pay to Employee only that portion of his Base
Salary, accrued but unused vacation pay, and to the extent required under the
terms of any benefit plan or this Agreement, the vested portion of any benefit
under such plan, all as earned through the date of termination, including,
without limitation, the right to exercise any vested stock option rights and
stock purchase rights granted to him and outstanding at the effective date of
the termination of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(e)              Disability and Death.

 

Employee’s employment hereunder will be terminated immediately upon his
Disability (as defined below) or his death.  If Employee’s employment is
terminated due to such disability or death, Employer will be required to pay to
Employee or Employee’s estate, as the case may be, unrelated to any amounts that
Employee may receive pursuant to Employer’s short-term and long-term disability
plans or life insurance plans (as applicable), only his base salary and accrued
but unpaid vacation pay, earned through the date of termination, and to the
extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan.  Employee or Employee’s estate,
as the case may be, will not by operation of this provision forfeit any rights
in which Employee is vested at the time of Employee’s disability or death,
including, without limitation, the right to exercise any vested stock option
rights and stock purchase rights granted to him and outstanding at the effective
date of the termination of this Agreement.

 

The term “Disability” means Employee’s inability, due to physical or mental ill
health, to perform the essential functions of his job, with or without a
reasonable accommodation, for a period in excess of 120 consecutive days or in
excess of 180 days in any consecutive 12 month period. In the event of any
dispute under this paragraph, Employee shall submit to a physical and/or
psychological examination by a licensed physician mutually satisfactory to
Employer and Employee, the cost of such examination to be paid by Employer, and
the determination of such physician shall be determinative.

 

16.       INJUNCTION

 

(i)         Should Employee at any time reveal, or threaten to reveal, any
Confidential Information or Trade Secret of Employer, or during any restricted
period engage, or threaten to engage, in any business in competition with that
of Employer, or perform, or threaten to perform, any services for anyone engaged
in such competitive business, or in any way violate, or threaten to violate, any
of the provisions of this Agreement, Employer shall be entitled to an injunction
restraining Employee from doing, or continuing to do, or performing any such
acts; and Employee hereby consents to the issuance of such an injunction without
any requirement that Employer post a bond.

 

(ii)        In the event that a proceeding is brought in equity to enforce the
provisions of this Paragraph, Employee shall not argue as a defense that there
is an adequate remedy at law, nor shall Employer be prevented from seeking any
other remedies which may be available.

 

(iii)       The existence of any claim or cause of action by Employer against
Employee, or by Employee against Employer, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Employer of the foregoing restrictive covenants but shall be litigated
separately.

 

9

--------------------------------------------------------------------------------


 

17.       ARBITRATION

 

(i)         In the event that there shall be a dispute (a “Dispute”) among the
parties arising out of or relating to this Agreement, or the breach thereof, the
parties agree that such dispute shall be resolved by final and binding
arbitration before a single arbitrator in the metropolitan area in which the
Employee was primarily performing services at the time the Dispute arose,
administered by the American Arbitration Association (the “AAA”), in accordance
with AAA’s Employment ADR Rules.  The arbitrator’s decision shall be final and
binding upon the parties, and may be entered and enforced in any court of
competent jurisdiction by either of the parties.  The arbitrator shall have the
power to grant temporary, preliminary and permanent relief, including without
limitation, injunctive relief and specific performance.

 

(ii)       The Company will pay the direct costs and expenses of the
arbitration, including arbitration and arbitrator fees.  Except as otherwise
provided by statute, Employee and the Company are responsible for their
respective attorneys’ fees incurred in connection with enforcing this
Agreement.  Employee and the Company agree that, to the extent permitted by law,
the arbitrator may, in his or her discretion, award reasonable attorneys’ fees
to the prevailing party.

 

18.       SECTION 409A COMPLIANCE

 

(i)         This Agreement is intended to comply with the requirements of
Section 409A of the Code and regulations promulgated thereunder
(“Section 409A”).  To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this Agreement shall be subject to
an “additional tax” as defined in Section 409A(a)(1)(B) of the Code.  For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment.  In no event may Employee, directly or
indirectly, designate the calendar year of payment.  Notwithstanding anything
contained herein to the contrary, Employee shall not be considered to have
terminated employment with Employer for purposes of Section 15 hereof unless he
would be considered to have incurred a “termination of employment” from Employer
within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).

 

(ii)       Notwithstanding the foregoing, if necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”) concerning payments to “specified employees,” any payment
on account of Employee’s separation from service that would otherwise be due
hereunder within six months after such separation shall nonetheless be delayed
until the first business day of the seventh month following Employee’s date of
termination and the first such payment shall include the cumulative amount of
any payments that would have been paid prior to such date if not for such
restriction, together with interest on such cumulative amount during the period
of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination.  For purposes of Section 15 hereof, Employee shall
be a “specified employee” for the 12-month period beginning on the first day of
the fourth month following each “Identification Date” if he is a “key employee”
(as defined in Section 416(i) of the Code without regard to Section

 

10

--------------------------------------------------------------------------------


 

416(i)(5) thereof) of Employer at any time during the 12-month period ending on
the “Identification Date.”  For purposes of the foregoing, the Identification
Date shall be December 31.”

 

(iii)       All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

19.       MISCELLANEOUS

 

If any provision of this Agreement shall be declared, by a court of competent
jurisdiction, to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any covenant or provision so expressed herein.

 

The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by the party against whom
enforcement of any such amendment, supplement, waiver, or modification is sought
and making specific reference to this Agreement.

 

The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the performance of the Employee’s
obligations hereunder may not be transferred or assigned by the Employee.

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

This Agreement shall be construed and governed by the laws of the State of New
York.

 

 

[The remainder of this page has been intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this employment agreement is dated as of the 25th day of
August 2011.

 

 

On Behalf of Employer:

 

 

 

AUGME TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Paul R. Arena

 

 

 

  Paul R. Arena, Chief Executive Officer

 

 

 

 

 

 

 

 

By:

/s/ Eric Harber

 

 

 

  Eric Harber, Employee

 

12

--------------------------------------------------------------------------------